Citation Nr: 0427896	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to service connection for herpes simplex.

3.  Entitlement to service connection for disability 
manifested by abnormalities of the nails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1993 through December 1996.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2003, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, confirmed 
and continued its denials of entitlement to service 
connection for alopecia, herpes simplex, and disability 
manifested by abnormalities of the nails.  Thereafter, 
the case was returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for a 
skin disorder, other than atopic dermatitis with lichen 
simplex chronicus for which service connection has 
already been established.  In particular, he contends 
that service connection is warranted for alopecia, herpes 
simplex, and a disability manifested by abnormalities of 
the nails.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a finding that the increase 
in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2003).  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to 
be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

During his March 1993 service entrance examination, the 
veteran was found to have alopecia.  During service, he 
was treated for various skin disorders, including 
alopecia, herpes simplex, eczema, dystrophy of the nails, 
and atopic dermatitis.  

Following an August 1998 VA dermatologic examination, the 
diagnoses were alopecia universalis; atopic dermatitis 
with lichen simplex chronicus; and a burn scar received 
during childhood.  

In November 2002, the veteran underwent a VA dermatologic 
examination to determine the nature and etiology of any 
skin disorder(s) found to be present.  Following that 
examination, the diagnoses were atopic dermatitis, 
prognosis fair; herpes simplex, prognosis fair; alopecia 
universalis, prognosis poor; and contact dermatitis, 
prognosis fair.  The examiner did not render an opinion 
as to the etiology of any of those disabilities.  
Thereafter, the RO again requested an opinion as to the 
etiology of the veteran's skin disorders.  Addenda from a 
different reviewer, dated in February 2003 and October 
2003, did not wholly respond to those questions; and, 
therefore, the RO again requested an opinion as to the 
etiology of the veteran's skin disorders.  

Later in October 2003, a VA physician recommended that 
the veteran be reexamined, so that the VA could better 
address the questions as to the etiology of the veteran's 
various skin disorders.  Evidence in the claims file 
indicates that such examination was scheduled for June 
2004 but that the veteran did not report for that 
examination.  

A review of the record is negative for any evidence that 
the veteran was ever notified of the June 2004 VA 
examination.  Moreover, there is no evidence on file that 
he fails to report for scheduled VA examinations or that 
he was ever informed of the consequences of failing to 
report for such an examination.  

In cases such as the veteran's, which is an original 
claim for service connection, when a claimant fails to 
report for an examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2003).

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  In so doing, the VA must 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
particular, the must ensure that the veteran has been 
notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, 
i.e., something to the effect that he should give the VA 
everything he has pertaining to his claims. 

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the 
following actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  In so doing, 
ensure that the following actions 
have been performed:  (1) inform the 
veteran of the information and 
evidence not of record that is 
necessary to substantiate each of his 
specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to 
provide; (3) inform the veteran about 
the information and evidence that he 
is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his 
possession that pertains to any of 
his claims, or something to the 
effect that the veteran should give 
the VA everything it has pertaining 
to his claims.

2.  Schedule the veteran for a 
dermatologic examination to determine 
the nature, etiology, and extent of 
any skin disorders found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  If skin disability(s) 
is diagnosed, the examiner must 
identify and explain the elements 


supporting the diagnosis.  As to each 
skin disorder found to be present, 
the examiner must render an opinion 
as to which of the following 
statements applies:  

a)  It is more likely than not 
(i.e., probability greater than 
50 percent) that such skin 
disability was first manifested 
in service or if such disorder 
pre-existed service, underwent 
an increase in the underlying 
pathology during service.

b)  It is at least as likely as 
not (i.e., probability of 50 
percent) that such skin 
disability was first manifested 
in service or if such disorder 
pre-existed service underwent an 
increase in the underlying 
pathology during service.

c)  It is less likely than not 
(i.e., probability of less than 
50 percent) that such skin 
disability was first manifested 
in service or if such disorder 
pre-existed service, underwent 
an increase in the underlying 
pathology during service.

The rationale for all opinions must 
be set forth in writing.

3.  When all of the requested actions 
have been completed, undertake any 
other indicated development, such as 
the scheduling of any indicated VA 
examinations, and then readjudicate 
the issues of entitlement to service-
connection for alopecia, herpes 
simplex, and disability manifested by 
abnormalities of the nails.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).



